District of Columbia
                                Court of Appeals
No. 14-CV-1443                                                        JUL 28 2016

PAMELA B. STUART,
                                                Appellant,

     v.                                                       CAB-7923-08


BARBARA J. WALKER,
                                                Appellee.


             On Appeal from the Superior Court of the District of Columbia
                                   Civil Division


       BEFORE:     FISHER and BLACKBURNE-RIGSBY, Associate Judges; and PRYOR,
Senior Judge.

                                    JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

              ORDERED and ADJUDGED that the order denying appellant’s motion to
vacate the arbitration award is affirmed.

                                         For the Court:




Dated: July 28, 2016.

Opinion by Associate Judge Anna Blackburne-Rigsby.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 14-CV-1443                    7/28/16

                        PAMELA B. STUART, APPELLANT,

                                          v.

                        BARBARA J. WALKER, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-7923-08)

                     (Hon. Judith N. Macaluso, Trial Judge)

(Argued February 2, 2016                                  Decided July 28, 2016)

      Pamela B. Stuart, pro se.

      Barbara J. Walker, pro se.

      Before FISHER and BLACKBURNE-RIGSBY, Associate Judges, and PRYOR,
Senior Judge.

      BLACKBURNE-RIGSBY, Associate Judge: Pro se appellant Pamela B. Stuart, a

member of the District of Columbia Bar, appeals the trial court’s granting of a
                                            2

motion to compel arbitration, pursuant to D.C. Bar R. XIII,1 to resolve a fee

dispute with her former client, pro se appellee Barbara J. Walker.2 Ms. Stuart

contends that this court lacked the authority to promulgate Rule XIII under the

District of Columbia Court Reform and Criminal Procedure Act of 1970 (“Court

Reform Act”), D.C. Code § 11-2501 (a) (2012 Repl.), the Home Rule Act, D.C.

Code § 1-206.02 (a)(4) (2012 Repl.), and the United States Constitution. We have

already upheld Rule XIII as valid and constitutional in BiotechPharma v. Ludwig

& Robinson, PLLC, 98 A.3d 986 (D.C. 2014).3 In this post-arbitration appeal, Ms.

Stuart challenges Rule XIII, and she raises essentially the same arguments, save

two, that this court addressed in BiotechPharma. After a brief review of the

arguments raised and this court’s holding in BiotechPharma, we address the two

new challenges Ms. Stuart raises. For the reasons discussed below, we reject Ms.

Stuart’s arguments and affirm.


      1
          D.C. Bar R. XIII (“Rule XIII”) states that “[a]n attorney subject to the
disciplinary jurisdiction of [the District of Columbia Court of Appeals] shall be
deemed to have agreed to arbitrate disputes over fees for legal services . . . when
such arbitration is requested by a present or former client . . . .”
      2
         Ms. Walker is a former member of the District of Columbia Bar, who
currently practices law in Virginia.
      3
          See M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C. 1971) (stating that “no
division . . . will overrule a prior decision of this court . . . and that such result can
only be accomplished by this court en banc”).
                                           3

                             I.     Factual Background



      Ms. Stuart represented Ms. Walker in a lawsuit against her former employer,

and entered into an oral fee agreement, which did not specifically discuss

arbitration of fee disputes. Ms. Walker contested the amount of fees billed and

refused to pay, prompting Ms. Stuart to file a civil claim for fraud and breach of

contract against Ms. Walker for unpaid legal fees and expenses (including accrued

interest) in the amount of $127,928.30. In response, Ms. Walker filed a request to

arbitrate the dispute with the District of Columbia Bar’s Attorney-Client

Arbitration Board, pursuant to Rule XIII. Ms. Stuart objected to arbitration, but

the trial court issued an order compelling the parties to arbitrate.4



      The arbitration panel rendered a decision ordering Ms. Walker to pay Ms.

Stuart $6,860 within 90 days and requiring each party to bear her own costs for the

arbitration. Ms. Stuart filed a motion to vacate the award and set the matter for


      4
          Ms. Stuart first challenged Rule XIII in an interlocutory appeal of the
order compelling arbitration. Stuart v. Walker, 6 A.3d 1215 (D.C. 2010), vacated,
30 A.3d 783 (D.C. 2011) (en banc). The en banc court heard the case but
remained divided on the question of jurisdiction of the interlocutory order and did
not reach the merits of the case. Subsequently, this court issued a judgment stating
that “the trial court’s order directing the parties to proceed with arbitration remains
in full force and effect.” See Stuart v. Walker, No. 09-CV-900 (D.C. Feb. 16,
2012) (en banc) (unpublished judgment).
                                          4

trial, arguing that Rule XIII is invalid and unconstitutional and that the $6,860

award was arbitrary and capricious. The trial court held a hearing and denied Ms.

Stuart’s motion to vacate the award based on this court’s recent decision in

BiotechPharma, which affirmed the validity of Rule XIII under the Court Reform

Act, the Home Rule Act, and the United States Constitution. The trial court also

found that Ms. Stuart’s contention that the award was arbitrary and capricious was

not a cognizable basis for review. See D.C. Code § 16-4423 (a) (2012 Repl.)

(listing the available grounds for reviewing an arbitration award). This appeal

followed.



                                   II.    Discussion



      A.     BiotechPharma Holding



      BiotechPharma squarely addresses the majority of Ms. Stuart’s arguments

concerning Rule XIII. In BiotechPharma, the appellant argued that: 1) this court

lacked the express authority from Congress to promulgate Rule XIII; 2) Rule XIII

violates the Home Rule Act5 by removing attorney-client fee disputes from the


      5
        The Home Rule Act prohibits the Council of the District of Columbia
from enacting “any act, resolution, or rule with respect to any provision of Title 11
                                                                    ( . . . continued)
                                          5

jurisdiction of the District of Columbia courts, by vesting judicial authority in non-

lawyer members of arbitration panels, and by limiting the scope of judicial review

of arbitration awards; and 3) Rule XIII violates attorneys’ Seventh Amendment

right to a jury trial and their Fifth Amendment right to due process.

BiotechPharma, supra, 98 A.3d at 994-95, 998.             The court rejected those

arguments.



      BiotechPharma held that the Court Reform Act gives this court the statutory

authority to “make such rules as it deems proper” concerning the affairs of the

District of Columbia Bar.       D.C. Code § 11-2501 (a) (2012 Repl.).            The

BiotechPharma court further held that as “the highest court [of] the jurisdiction,”

this court possesses “the inherent authority to define, regulate, and control the

practice of law in th[is] jurisdiction.” BiotechPharma, supra, 98 A.3d at 994

(quoting Sitcov v. District of Columbia Bar, 885 A.2d 289, 295, 297 (D.C. 2005)).

Together, “both the inherent and statutory authority” allow this court to “regulate

virtually every aspect of legal practice in the District of Columbia, including the

substance of fee agreements,” which is the subject matter of Rule XIII. Id.


(continued . . .)
of the District of Columbia [Official] Code (relating to organization and
jurisdiction of the District of Columbia courts).” D.C. Code § 1-206.02 (a)(4)
(2012 Repl.).
                                          6

      BiotechPharma also held that Rule XIII does not run afoul of the Home Rule

Act, which prohibits the Council for the District of Columbia from altering the

D.C. courts’ jurisdiction, because mandatory arbitration under the rule does not

modify the courts’ jurisdiction, but instead creates an implied agreement between

attorneys and their clients. Id. at 994. Specifically, mutual assent to the arbitration

agreement occurs when “[a]ttorneys submit to the rule by practicing law in the

District of Columbia,” and “[c]lients invoke the rule by requesting arbitration.” Id.

at 994. Accordingly, any quasi-judicial authority vested in the Attorney-Client

Arbitration Board “is limited to fee disputes between” attorneys and their clients

“who have voluntarily chosen to submit to the board’s determination.”6 Id. at 995.

Thus, Rule XIII does not violate the Home Rule Act because it does not alter this

court’s jurisdiction “any more than any other agreement to arbitrate would.” Id.




      6
          Like Ms. Stuart, appellants in BiotechPharma also argued that attorneys
admitted to the District of Columbia Bar prior to the promulgation of Rule XIII in
1995 did not consent to the rule. In BiotechPharma, this court stated, however,
that “[l]awyers are required to renew their bar membership every year . . . and
those who have done so since 1995 cannot now claim immunity from the rule.”
BiotechPharma, supra, 98 A.3d at 996. Additionally, the legal work in
BiotechPharma and Ms. Stuart’s case took place “long after Rule XIII was
promulgated” and thus “[t]he attorneys’ practice of law in this jurisdiction is
enough to make them subject to Rule XIII with respect to any fee dispute arising
from that practice.” Id.
                                          7

      Finally, BiotechPharma held that Rule XIII does not violate the Seventh

Amendment right to a jury trial or the right to due process. Attorneys are deemed

to waive their Seventh Amendment right to a jury trial for fee disputes under Rule

XIII “[b]ecause an arbitration agreement necessarily embodies a waiver” of that

right. Id. at 996-97 (citing Kelley Drye & Warren v. Murray Indus., 623 F. Supp.
522, 527 (D.N.J. 1985) and Geldermann, Inc. v. Commodity Futures Trading

Comm’n, 836 F.2d 310, 318 (7th Cir. 1987) to conclude that Rule XIII and similar

rules do not violate an attorney’s Seventh Amendment right to a jury trial).

Essentially, “[n]o one has an absolute right to practice law,” see Kelley Drye &

Warren, supra, 623 F. Supp. at 527, and it is a significant government interest to

regulate the practice of law including fee disputes with clients, to which end Rule

XIII is narrowly tailored, see BiotechPharma, supra, 98 A.3d at 997.



        Regarding the right to due process, the court stated that “due process is not

necessarily judicial process,” but rather “the crux of due process is an opportunity

to be heard and the right to adequately represent one’s interests.” Id. at 998

(internal citations and edits omitted).       Rule XIII satisfies these due process

requirements by providing both an opportunity for attorneys to be heard and an

avenue to adequately represent their interest before the Attorney-Client Arbitration

Board. See id.
                                           8

      We adhere to the holding and rationale articulated by this court in

BiotechPharma, and we reject the above arguments, which Ms. Stuart repeats in

this appeal. However, Ms. Stuart makes the following two additional arguments

that were not raised by the parties in the BiotechPharma case: 1) the Court Reform

Act indicates that Congress chose to expressly authorize the District of Columbia

courts to permit voluntary, but not mandatory arbitration, and this court therefore

has no inherent authority to promulgate a rule mandating arbitration, and 2) Rule

XIII violates her constitutional right of “access to the courts.”



      B.     Whether the Court Reform Act Prohibits Mandatory Arbitration



      Ms. Stuart first argues that BiotechPharma incorrectly held that this court

has inherent authority to promulgate Rule XIII.         She contends that Congress

created the District of Columbia Court of Appeals through the Court Reform Act,

see D.C. Code §§ 11-101, -102 (2012 Repl.), pursuant to its authority under

Article I, Section 8, Clause 17 of the United States Constitution. Accordingly, she

argues, this court’s powers derive only from Congress’s express delegation of

authority, leaving no room for “inherent or implied” authority. Ms. Stuart also

contends that Congress, in the Court Reform Act, specifically authorized voluntary

arbitration, but did not authorize this court to mandate arbitration. See D.C. Code
                                          9

§ 11-1322 (2012 Repl.) (permitting the Small Claims and Conciliation Branch to

settle cases by arbitration “with the consent of the parties thereto”). Therefore, Ms.

Stuart contends that because Congress had the opportunity to expressly authorize

this court to compel arbitration but chose not to do so, promulgating Rule XIII

exceeds this court’s authority granted via the Court Reform Act.



      We are unpersuaded by this argument. It is well established that this court

has statutory and inherent authority to regulate all aspects of the District of

Columbia Bar. See Sitcov, supra, 885 A.2d at 295, 297. Ms. Stuart attempts to

challenge this court’s inherent authority to regulate the Bar by highlighting D.C.

Code § 11-1322 of the Court Reform Act — a section that discusses arbitration,

but is unrelated to the subject of managing the District of Columbia Bar. However,

what is more relevant to this court’s power to promulgate Rule XIII, is the

language in the Court Reform Act that gives this court the express authority to

“make such rules as it deems proper respecting the examination, qualification, and

admission of persons to membership in its bar, and their censure, suspension, and

expulsion.” D.C. Code § 11-2501 (a) (2012 Repl.) (emphasis added); see also

D.C. Code § 11-2502 (2012 Repl.).
                                        10

      The reasonableness of an attorney’s fee is a disciplinary matter subject to

censure, suspension, and expulsion, and thus a matter to be regulated by this court.

See, e.g., In re Martin, 67 A.3d 1032, 1035 (D.C. 2013) (issuing an eighteen-

month suspension for, inter alia, charging a grossly unreasonable fee); see also

D.C. R. Prof. Cond. 1.5 (a) (“A lawyer’s fee shall be reasonable”). It follows that

the method of disputing attorney’s fees is also subject to regulation by this court

given that a dispute over attorney’s fees may lead to censure, suspension, or

expulsion should an attorney’s fee be deemed unreasonable. See BiotechPharma,

supra, 98 A.3d at 994; see also In re LiVolsi, 428 A.2d 1268, 1273 (N.J. 1981)

(“[I]f, in short, this Court has the authority to control the substance of the fee

relationship, then a power of a lesser magnitude determining the procedure for

resolving fee disputes must also be within our province.”).



      Moreover, “clients are at a significant disadvantage in litigating” attorney-

client fee disputes, and Rule XIII “protects their ability to present meritorious

claims and defenses, and . . . thereby fosters public confidence in the bar.”

BiotechPharma, supra, 98 A.3d at 997. Accordingly, the language “make such

rules as it deems proper” in the Court Reform Act establishes the inherent authority

to regulate attorney-client fee agreements, and this court created Rule XIII because
                                           11

it deemed it proper to mandate arbitration in order to ensure a fair process for

resolving disputes over attorney’s fees.



      C.     Constitutionality of Rule XIII



      Second, Ms. Stuart raises a constitutional challenge to Rule XIII that was not

specifically addressed in BiotechPharma. She argues that Rule XIII violates her

First Amendment right of “access to the courts,” preventing her from accessing “a

judge, discovery procedures, the rules of evidence and civil procedure, and a public

trial” for fee disputes. See Borough of Duryea v. Guarnieri, 564 U.S. 379, 387

(2011) (“[T]he right of access to courts for redress of wrongs is an aspect of the

First Amendment right to petition the government.”). Upon admission to the bar of

the District of Columbia, attorneys submit to Rule XIII and are deemed to agree to

the arbitration of fee disputes against clients once a client requests arbitration.7

BiotechPharma, supra, 98 A.3d at 994, 996. The critical purpose of Rule XIII is to

      7
          Ms. Stuart argues that this formation of an agreement amounts to “an
unconscionable contract of adhesion” because there is “a disparity in bargaining
power” where the District of Columbia Courts force an attorney, who is
“dependent upon her license to practice law for her livelihood,” to enter into an
arbitration agreement under Rule XIII. However, the more pressing concern, in
this court’s view and in other jurisdictions, is the “disparity in bargaining power in
attorney fee matters” between an attorney and her client “which favors the attorney
in dealings with infrequent consumers of legal services.” Aguilar v. Lerner, 88
P.3d 24, 28 (Cal. 2004). Rule XIII properly addresses that concern.
                                         12

ensure that clients who have concerns about their attorney’s fees and who are

inexperienced with litigation can arbitrate the fee dispute and avoid opposing their

attorneys in court. We therefore hold that by submitting to the Rules Governing

the District of Columbia Bar, attorneys are deemed to have waived their First

Amendment right of “access to the courts” when a client requests arbitration.



      More specifically, Ms. Stuart argues that by preventing lawyers from

accessing the judicial system for fee disputes, Rule XIII denies them the First

Amendment right of “access to the courts” and equal protection under the

Constitution. However, lawyers are not a protected class under the Constitution,

and as we stated in BiotechPharma, it is a privilege, not a right, to practice law and

that privilege must be regulated for the protection of clients. Id. at 997. This

critical goal would be defeated if arbitration of fee disputes was voluntary for

attorneys, as Ms. Stuart argues it should be. Our holding, with respect to Ms.

Stuart’s First Amendment equal access to the courts argument, is consistent with

the court’s holding in BiotechPharma that Rule XIII does not violate an attorney’s

Seventh Amendment right to a jury trial for fee disputes with clients. Id. at 995.
                                         13

      D.     The Arbitration Award



      Separate from her Rule XIII challenges, Ms. Stuart claims that the trial court

erred when it refused to vacate the arbitration award and set the matter for trial.

She offers little support for this argument except her broad assertion that the

arbitrators failed to consider the evidence she presented, and her contention that the

resulting award was “bizzare.”8 On this basis, she suggests that the arbitration

award should have been calculated by applying the Lodestar method, which is “the

number of hours reasonably expended on a task multiplied by a reasonable hourly

rate.” Tenants of 710 Jefferson St., N.W. v. District of Columbia Rental Hous.

Comm’n, 123 A.3d 170, 180 (D.C. 2015). The reasonable hourly rate used, she

contends, should have been derived from the Laffey matrix, which is “a fee

schedule of hourly rates for attorneys practicing in the District of Columbia,

broken down by years of experience.” Id. at 182.


      8
         During the hearing before the trial court, Ms. Stuart argued that the award
was arbitrary and capricious. The trial court correctly held that “[a]n assertion of
arbitrariness and capriciousness that rests upon errors of law or fact is . . .
insufficient to support review.” See D.C. Code § 16-4423 (a) (2012 Repl.) (listing
the available grounds for reviewing an arbitration award). She also argued that the
award was made “in manifest disregard of the law” because the award was
insubstantial compared to the amount of hours she dedicated to the case. The trial
court held that there was “no indication” that the arbitrators disregarded applicable
law. We agree, and Ms. Stuart offers little support for her argument to the
contrary.
                                            14

      “It is firmly established that judicial review of an arbitrator’s decision is

extremely limited, and a party seeking to set it aside has a heavy burden.”

Schwartz v. Chow, 867 A.2d 230, 233 (D.C. 2005) (quotations, citations, and edits

omitted). Arbitrators are not required to state the grounds for their decision, id.,

and a party may not seek review of an award solely because she received an

unfavorable result, Shore v. Groom Law Grp., 877 A.2d 86, 91 (D.C. 2005).

Instead, the Revised Uniform Arbitration Act (RUAA), D.C. Code § 16-4423 (a),

lists the statutory grounds for reviewing an arbitration award, none of which apply

here, and Ms. Stuart provides no evidence to support their applicability.9



      9
          D.C. Code § 16-4423 (a) states:
              Upon motion to the court by a party to an arbitration
              proceeding, the court shall vacate an award made in the
              arbitration proceeding if: (1) The award was procured by
              corruption, fraud, or other undue means; (2) There was:
              (A) Evident partiality by an arbitrator appointed as a
              neutral arbitrator; (B) Corruption by an arbitrator; or (C)
              Misconduct by an arbitrator prejudicing the rights of a
              party to the arbitration proceeding; (3) An arbitrator
              refused to postpone the hearing upon showing of
              sufficient cause for postponement, refused to consider
              evidence material to the controversy, or otherwise
              conducted the hearing contrary to § 16-4415, so as to
              prejudice substantially the rights of a party to the
              arbitration proceeding; (4) An arbitrator exceeded the
              arbitrator’s powers; (5) There was no agreement to
              arbitrate; or (6) The arbitration was conducted without
              proper notice of the initiation of an arbitration as required
                                                                       ( . . . continued)
                                          15

      Ms. Stuart contends that, despite the RUAA, this court “probably” has the

authority to conduct more intensive review of the arbitration award because “it has

jurisdiction over the D.C. Bar . . . and the decisions of any of its instrumentalities

such as [the Attorney-Client Arbitration Board],” and “there is no authority for

imposing the circumscribed appellate authority of the” RUAA on the outcome of a

case from the Attorney-Client Arbitration Board. However, the RUAA does not

specify that it only governs certain types of arbitration proceedings, so we consider

it to govern cases from the Attorney-Client Arbitration Board. See D.C. Code

§ 16-4403.



                                   III.   Conclusion



      Accordingly, the order denying Ms. Stuart’s motion to vacate the arbitration

award is affirmed.



                                                    So ordered.




(continued . . .)
             in § 16-4409 so as to prejudice substantially the rights of
             a party to the arbitration proceeding.